Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 197







State of North Dakota, 		Plaintiff and Appellee



v.



Nathan Allen Lang, 		Defendant and Appellant







No. 20130099







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Justin Jon Schwarz, Assistant State’s Attorney, Burleigh County Courthouse, 514 East Thayer Avenue, Bismarck, ND 58501-4413, for plaintiff and appellee; submitted on brief.



Mark Taylor Blumer, P.O. Box 7340, Fargo, ND 58106, for defendant and appellant; submitted on brief.

State v. Lang

No. 20130099



Per Curiam.

[¶1]	
Nathan Allen Lang appeals a district court judgment convicting him of Theft of Property, a class C felony, after a jury trial.  Lang argues the judgment should be reversed because the evidence is insufficient to sustain the guilty verdict.  We conclude sufficient evidence exists to support the verdict and summarily affirm the district court judgment under N.D.R.App.P. 35.1(a)(3).  

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring